Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al   US 20210352800.
Regarding claim 7, Yu teaches An energy harvesting device comprising: a meta-material substrate comprising an auxetic frame having first and second kirigami cuts; a first layer of elastic glue adhered to a first surface of the auxetic frame; and a first piezoelectric element adhered to the first layer of elastic glue (see Fig 6, 7 and 9).  
Regarding claim 8. Yu teaches a second layer of elastic glue adhered to a second surface of the auxetic frame; and a second piezoelectric element adhered to the second layer of elastic glue (see Fig 6, 7 and 9).  
Regarding claim 9, Yu teaches wherein the auxetic frame comprises first and second walls and first and second flexible structures which connect the first wall to the second wall (see Fig 6, 7 and 9).    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0258598)
Regarding claim 1 Liu teaches a meta-material substrate comprising first and second walls and first and second flexible structures which connect the first wall to the second wall (see Fig. 1b), wherein: 
the first flexible structure comprises a first flexural element integrally connected to the first wall by a first flexural hinge and a second flexural element integrally connected to the second wall by a second flexural hinge (see 12b top, Fig. 1A); the second flexible structure comprises a third flexural element integrally connected to the first wall by a third flexural hinge and a fourth flexural element integrally connected to the second wall by a fourth flexural hinge (see 12b bottom, Fig. 1A); the first and second flexural elements form a first cut when the first flexible structure is in an unflexed state and are connected to each other by a fifth flexural hinge that closes a closed end of the first cut (see left side para 0194); and the third and fourth flexural elements form a second cut when the second flexible structure is in an unflexed state and are connected to each other by a sixth flexural hinge that closes a closed end of the second cut (see right side para 0194).  
Regarding claim 2, Liu teaches wherein the first and second cuts are uniaxial when the first and second flexible structures are in their unflexed states (see Fig 4b).  
Regarding claim 3, Liu teaches wherein the fifth and sixth flexural hinges are separated by a gap that increases in size as the first and second walls move away from each other (see 114b, Fig. 5b).  
Regarding claim 4, Liu teaches wherein the gap is part of an opening having a concave polygonal shape defined by six straight line segments (see Fig. 5b).  
Regarding claim 5, Liu teaches wherein the first through fourth flexural elements bend at the first through fourth flexural hinges respectively as the first and second walls move away from each other (see Fig. 5b).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al   US 20210352800.


Regarding claim 7, Yu teaches an energy harvesting device comprising: a meta-material substrate comprising an auxetic frame having first and second kirigami cuts; a first layer of elastic glue adhered to a first surface of the auxetic frame; and a first piezoelectric element adhered to the first layer of elastic glue (see Fig 6, 7 and 9).  
Regarding claim 8. Yu teaches a second layer of elastic glue adhered to a second surface of the auxetic frame; and a second piezoelectric element adhered to the second layer of elastic glue (see Fig 6, 7 and 9).  
Regarding claim 9, Yu teaches wherein the auxetic frame comprises first and second walls and first and second flexible structures which connect the first wall to the second wall (see Fig 6, 7 and 9).    

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Matsuda (US 20150349238)
Regarding claim 6 Liu teaches the meta-material substrate yet does not disclose wherein the first through fourth flexural elements are trapezoidal.  
However, Matsuda in the field of lead-free piezoelectric material having a high piezoelectric constant teaches wherein the first through fourth flexural elements are trapezoidal (See Fig, 3A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the teachings of Matsuda by having the first through fourth flexural elements are trapezoidal in order to provide a structure that can be used when flexing and deformation occurs.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowable by virtue of dependency 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/           Examiner, Art Unit 2836